office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b07 postf-113380-05 uilc 263a date date to harmon b dow deputy area_counsel retailers food pharmaceuticals healthcare large mid-size business from grant d anderson senior counsel income_tax accounting subject breeder animals this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer ------------- issue sec_1 what is the cost of a self-produced animal to be used_in_the_trade_or_business of farming for purposes of computing its depreciation deduction what is the proper placed_in_service_date relating to self-produced breeding animals used_in_the_trade_or_business of farming postf-113380-05 conclusion sec_1 for purposes of computing the depreciation deduction of a self-produced animal to be used_in_the_trade_or_business of farming the cost of the animal is the costs required to be capitalized with respect to the animal under sec_263a or other applicable_provision of the code the internal_revenue_service will not challenge a taxpayer’s position that for depreciation purposes the placed-in-service date of an animal raised or purchased for breeding purposes is when such animal reaches the age of maturity that is when such animal reaches the age it can be bred facts taxpayer is a large farm operation required to use the accrual_method of accounting taxpayer is also subject_to the animal capitalization_rules of sec_1_263a-4 of the income_tax regulations taxpayer’s ------ are born approximately ----- days after the breeder -- ---- is inseminated for depreciation purposes taxpayer places its breeder animals in service when they are ready for insemination where insemination is successful that breeder animal is placed_in_service for depreciation purposes generally at mid-year taxpayer indicates that --------- are born on a daily basis and that ------- are impregnated on a daily basis as a result taxpayer assumed a constant flow of animal birth and impregnation and selected the mid-point of the taxable_year as the proper placed-in- service date for the taxable years ended -------------- and -------------- because of the unavailability of the additional first year depreciation deduction under sec_168 for animals placed_in_service on or after date taxpayer assumed that the placed-in-service dates occurred in thirds during the taxable_year ended -------------- law and analysis issue what is the cost of a self-produced animal to be used_in_the_trade_or_business of farming for purposes of computing its depreciation deduction sec_167 provides the basis for depreciation pursuant to sec_167 the basis on which exhaustion wear_and_tear and obsolescence are to be allowed in respect of any property shall be the adjusted_basis provided in sec_1011 for purpose of determining the gain on the sale_or_other_disposition of such property sec_1011 provides that the adjusted_basis for determining gain_or_loss from the sale_or_other_disposition of property whenever acquired shall be the basis determined under sec_1012 or other applicable sections sec_1012 provides that except as otherwise provided in the code the basis_of_property shall be the cost of such property postf-113380-05 sec_263a provides that except as otherwise provided sec_263a shall apply to real or tangible_personal_property produced_by_the_taxpayer sec_263a provides that for purposes of sec_263a the term produce includes construct build install manufacture develop or improve sec_1_263a-2 provides that for purposes of sec_263a produce includes the following construct build install manufacture develop improve create raise or grow sec_263a provides that in the case of any property to which sec_263a applies the direct costs of the property and the indirect_costs properly allocable to the property shall be included in inventory costs in the case of property that is inventory in the hands of the taxpayer or shall be capitalized in the case of other_property sec_1_263a-1 provides generally that direct_material_costs of producers include the costs of those materials that become an integral part of specific property produced and those materials that are consumed in the ordinary course of production and that can be identified or associated with particular units or groups of units of property produced direct_labor_costs of producers include the costs of labor that can be identified or associated with particular units or groups of units of specific property produced sec_1_263a-1 provides that indirect_costs are defined as all costs other than direct_material_costs and direct_labor_costs in the case of property produced or acquisition costs in the case of property acquired for resale taxpayers subject_to sec_263a must capitalize all indirect_costs properly allocable to property produced or property acquired for resale indirect_costs are properly allocable to property produced or property acquired for resale when the costs directly benefit or are incurred by reason of the performance of production or resale activities indirect_costs may be allocable to both production and resale activities as well as to other activities that are not subject_to sec_263a taxpayers subject_to sec_263a must make a reasonable allocation of indirect_costs between production resale and other activities sec_263a provides that sec_263a does not apply to the production of any animal or any plant with a preproductive_period of years or less if the taxpayer is not required to use an accrual_method of accounting under sec_447 or sec_448 see also sec_1 263a- a for purposes of determining whether a plant has a preproductive_period in excess of years the preproductive_period of plants grown in commercial quantities in the united_states is based on the nationwide weighted average preproductive_period for such plant sec_1_263a-4 see also notice_2000_45 2000_2_cb_256 sec_1_263a-4 provides that unless otherwise provided sec_263a requires the capitalization of the direct costs and an allocable portion of the indirect_costs that directly benefit or are incurred by reason of the production of any property in a farming_business including animals and plants without regard to the length of their postf-113380-05 preproductive_period the types of direct and indirect_costs that generally must be capitalized by taxpayers under sec_263a are described in sec_1_263a-1 and specific examples of the types of costs typically incurred in the trade_or_business_of_farming are provided in sec_1_263a-4 and ii sec_1_263a-4 provides that the costs of producing an animal typically required to be capitalized under sec_263a include the costs incurred so that the animal's raising process may begin preparatory costs such as the acquisition costs of the animal and the costs of raising or caring for such animal during the preproductive_period preproductive_period costs preproductive_period costs include but are not limited to management feed such as grain silage concentrates supplements haylage hay pasture and other forages maintaining pasture or pen areas including costs that the taxpayer has elected to deduct under sec_175 or sec_180 breeding artificial insemination veterinary services and medicine livestock hauling bedding fuel electricity hired labor tax depreciation and repairs on buildings and equipment used in raising the animals for example barns trucks and trailers farm overhead taxes except state and federal income taxes and interest required to be capitalized under sec_263a sec_1_263a-4 provides that an animal's actual preproductive_period is used to determine the period that the taxpayer must capitalize preproductive_period costs with respect to a particular animal sec_1_263a-4 provides that the preproductive_period of an animal begins at the time of acquisition breeding or embryo implantation sec_1_263a-4 provides that in the case of an animal that will be used_in_the_trade_or_business of farming for example a dairy cow the preproductive_period generally ends when the animal is or would be considered placed_in_service for purposes of sec_168 without regard to the applicable convention however in the case of an animal that will have more than one yield for example a breeding cow the preproductive_period ends when the animal produces for example gives birth to its first yield in the case of any other animal the preproductive_period ends when the animal is sold or otherwise_disposed_of sec_1_263a-4 provides that in the case of an animal that will have more than one yield the costs incurred after the beginning of the preproductive_period of the first yield but before the end of the preproductive_period of the animal must be allocated between the animal and the yield using any reasonable method any depreciation allowance on the animal may be allocated entirely to the yield costs incurred after the beginning of the preproductive_period of the second yield but before the first yield is weaned from the animal must be allocated between the first and second yield using any reasonable method however a taxpayer may elect to allocate these costs entirely to the second yield an allocation method used by a taxpayer is a method_of_accounting postf-113380-05 that must be used consistently and is subject_to the rules of sec_446 and the regulations thereunder the raising of animals constitutes the production of tangible_personal_property for purposes of sec_263a sec_263a sec_1_263a-2 accordingly the production of animals is subject_to the cost capitalization requirements of sec_263a unless the exemption in sec_263a is applicable sec_263a generally requires that both the direct costs and the properly allocable indirect_costs of producing an animal shall be included in inventory costs if the animal is inventory in the hands of the taxpayer or shall be capitalized to the animal if the animal is not inventory in the hands of the taxpayer such as animals held for dairy draft or breeding purposes more specifically the capitalized costs of producing an animal typically include i the costs incurred so that the animal's raising process may begin preparatory costs such as the acquisition costs of the animal and ii and the costs of raising or caring for such animal during the preproductive_period preproductive_period costs examples of which are given in sec_1_263a-4 preproductive_period costs are capitalized into a produced animal during its preproductive_period which commences at the time of acquisition breeding or embryo implantation in the case of breeder animals animals that will have more than one yield the preproductive_period begins at the time of acquisition breeding or embryo implantation and ends when the animal produces for example gives birth to its first yield sec_1_263a-4 a special cost allocation rule applies when a breeder animal gives birth to its first yield preproductive_period costs that are incurred after the breeder animal is first bred or implanted the beginning of the preproductive_period of the yield but before the breeder animal gives birth to its first yield the end of the preproductive_period of the breeder animal must be allocated between the breeder animal and the first yield any depreciation allowance accruing on the breeder animal during this period is a preproductive_period cost that is allocable between the breeder animal and the first yield however a taxpayer may choose to allocate such depreciation entirely to the first yield sec_1_263a-4 an additional special cost allocation rule applies to weaning of the first yield of a breeder animal preproductive_period costs incurred after a breeder animal is bred or implanted with its second yield the beginning of the preproductive_period of the second yield but before the first yield is weaned from the breeder animal must be allocated between the first yield and the second yield using any reasonable method however a taxpayer may elect to allocate these costs entirely to the second yield sec_1_263a-4 under these rules the capitalized costs of a self-produced breeder animal under sec_263a would generally consist of postf-113380-05 i the acquisition costs of the breeder animal ii-a if the breeder animal is not the first yield of its parent the preproductive_period costs incurred from the acquisition of the breeder animal or the breeding or implantation of its parent until the breeder animal is born ii-b if the breeder animal is the first yield of its parent a reasonably allocable portion of the preproductive costs incurred from the acquisition of the breeder animal or the breeding or implantation of its parent until the breeder animal is born the remainder of the costs being allocated and capitalized to the parent at taxpayer election the breeder animal as the first yield of its parent can bear all of the depreciation allowance accruing on the parent during this period iii preproductive_period costs of the breeder animal from its birth until it is first bred or implanted if the breeder animal is the first yield of its parent some portion of these costs may be allocable to the second yield of the parent during the weaning of the breeder animal and iv a reasonably allocable portion of the preproductive_period costs incurred from first breeding or implantation until the breeder animal gives birth to its first yield the remainder of the costs being allocated and capitalized to the first yield at taxpayer election the first yield can bear all of the depreciation allowance accruing during this period under these rules the capitalized costs of a self-produced non-breeder animal under sec_263a would generally consist of i the acquisition costs of the non-breeder animal ii-a if the non-breeder animal is not the first yield of its parent the preproductive_period costs incurred from the acquisition of the non-breeder animal or the breeding or implantation of its parent until the non-breeder animal is born ii-b if the non-breeder animal is the first yield of its parent a reasonably allocable portion of the preproductive costs incurred from the acquisition of the non- breeder animal or the breeding or implantation of its parent until the non-breeder animal is born the remainder of the costs being allocated and capitalized to the parent at taxpayer election the non-breeder animal as the first yield of its parent can bear all of the depreciation allowance accruing on the parent during this period and iii preproductive_period costs of the non-breeder animal from its birth until it is placed_in_service if the non-breeder animal is the first yield of its parent some portion of these costs may be allocable to the second yield of the parent during the weaning of the breeder animal postf-113380-05 issue what is the proper placed_in_service_date relating to self- produced breeding animals used_in_the_trade_or_business of farming sec_167 provides that there shall be allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear including a reasonable allowance for obsolescence of property used in a taxpayer's trade_or_business sec_1_167_a_-2 provides that the depreciation allowance in the case of tangible_property does not apply to inventories or stock_in_trade sec_1_167_a_-10 provides that the period for depreciation of an asset shall begin when the asset is placed_in_service and shall end when the asset is retired from service sec_1_167_a_-11 provides that an asset is placed_in_service when the asset is placed in a condition or state of readiness and availability for a specifically assigned function whether in a trade_or_business in the production_of_income in a tax-exempt activity or in a personal activity accord sec_1_46-3 see also sec_1 l of the proposed income_tax regulations for animals purchased for breeding purposes there is considerable evidence that the placed-in-service date begins when such animal is capable of being bred in rudolph investment corp v commissioner t c memo the service disallowed a depreciation deduction for yearling heifers purchased for breeding purposes by the taxpayer the tax_court allowed a depreciation deduction based on the testimony that the taxpayer’s cows became part of the breeding herd at the taxpayer’s ranch when they were yearlings thus this case illustrates that the tax_court envisions that cows purchased for breeding purposes are depreciable beginning when they are capable of being bred see also chapter page of the service’s mssp swine farm industry immature livestock acquired for breeding purposes is eligible for depreciation when it reaches maturity this means depreciation begins when it reaches the age when it can be bred irs pub farmer’s tax guide page depreciation for livestock begins when the livestock reaches the age of maturity if you acquire immature livestock for draft dairy or breeding purposes your depreciation begins when the livestock reach the age when they can be worked milked or bred thus an animal purchased for breeding purposes is placed_in_service when the animal reaches the age when it can be bred this same conclusion should apply to an animal raised for breeding purposes when an animal is raised for breeding purposes the animal is ready and available for its assigned function that is breeding when the animal reaches the age it can be bred sec_1_263a-4 provides guidance with respect to the application of sec_263a to property produced in a farming_business sec_1_263a-4 provides that the costs of producing an animal typically required to be capitalized under sec_263a include postf-113380-05 the costs incurred so that the animal’s raising process may begin preparatory costs and the costs of raising or caring for such animal during the preproductive_period preproductive_period costs preproductive_period costs include among other things breeding and artificial insemination sec_1_263a-4 provides the preproductive_period for an animal an animal’s actual preproductive_period is used to determine the period that the taxpayer must capitalize preproductive_period costs with respect to a particular animal pursuant to sec_1_263a-4 the preproductive_period of an animal begins at the time of acquisition breeding or embryo implantation in the case of an animal that will used_in_the_trade_or_business of farming for example a dairy cow sec_1_263a-4 provides that the preproductive_period generally ends when the animal is placed_in_service for purposes of sec_168 however in the case of an animal that will have more than one yield for example a breeding cow sec_1_263a-4 provides that the preproductive_period ends when the animal produces for example gives birth to its first yield in the case of an animal that will have more than one yield sec_1_263a-4 provides that the costs incurred after the beginning of the preproductive_period of the first yield but before the end of the preproductive_period of the animal must be allocated between the animal and the yield using any reasonable method and any depreciation allowance on the animal may be allocated entirely to the yield this provision anticipates that depreciation can begin before the end of the preproductive_period of the breeder animal because the preproductive periods of the breeder animal and the first yield overlap sec_1_263a-4 clearly envisions that depreciation can begin before the end of the preproductive_period for a breeder animal that will have more than one yield the rules under sec_1_471-6 for the unit-livestock-price_method have been amended several times to conform with sec_263a and sec_1_263a-4 however the rule under sec_1 f regarding the election of a livestock raiser to include the inventoriable costs of animals raised for draft breeding or dairy purposes in inventory or to treat such costs as property used in a trade_or_business subject_to depreciation after maturity was not amended similarly the rule under sec_1_471-6 requiring a livestock raiser that uses the unit-livestock-price_method to include in inventory at cost any livestock purchased except that animals purchased for draft breeding or dairy purposes can at the election of the livestock raiser be included in inventory or be treated as property used in a trade_or_business subject_to depreciation after maturity was not amended see also revrul_60_60 1960_1_cb_190 reference to sec_1_471-6 the above discussion provides persuasive authority that the placed-in-service date of an animal raised or purchased for breeding purposes is when the animal reaches maturity that is when such animal reaches the age when it can be bred when an animal is raised or purchased for breeding purposes the animal is ready and available for its assigned function that is breeding when the animal can be bred thus the postf-113380-05 service will not challenge a taxpayer’s position that for depreciation purposes the placed-in-service date of an animal raised or purchased for breeding purposes is when the animal reaches the age when it can be bred as discussed above in connection with the first issue depreciation incurred on a breeder animal during the period from breeding or implantation the beginning of the preproductive_period of the yield until the birth of the yield is a preproductive_period cost of the yield that is capitalized to the yield if the yield is the first yield of the breeder animal such depreciation is a preproductive cost of both the first yield and of the breeder animal itself whose preproductive_period does not end until it gives birth to the first yield accordingly such depreciation must generally be allocated between the breeder animal and the first yield using any reasonable method the taxpayer may choose however to allocate all of the depreciation to the first yield sec_1 263a- b ii c the placed-in-service date for an animal that is raised or purchased for breeding purposes and that will have more than one yield is before such animal gives birth to its first yield which is when the preproductive_period ends for the animal pursuant to sec_1_263a-4 as a result the costs capitalized under sec_263a for taxable years after the placed-in-service year and under sec_263a before the end of the preproductive_period of this breeder animal will result in a redetermination of basis for depreciation purposes in such a case for the taxable_year in which the basis is redetermined and subsequent taxable years depreciation is determined by recovering the redetermined adjusted_basis over the recovery_period remaining as of the beginning of the particular taxable_year taking into account the applicable convention using the same depreciation method applicable to the animal for the taxable_year in which the increase in basis occurs the redetermined adjusted_basis is the unadjusted_basis reduced by the depreciation previously allowed_or_allowable whichever is greater with respect to the property and increased to reflect the costs capitalized under sec_263a for taxable years after the placed-in-service year and under sec_263a before the end of the current taxable_year thus the increase in basis is accounted for over the remaining recovery_period beginning with the taxable_year in which the basis is redetermined because of the redetermination of basis we note that a taxpayer that is currently using the optional tables provided in section of revproc_87_57 1987_2_cb_687 to compute the annual depreciation allowance under sec_168 for the animal can not continue to use the table beginning in the taxable_year in which the animal’s basis is redetermined see section dollar_figure of revproc_87_57 further pursuant to sec_1 k - f any increase in the basis of an animal that is raised or purchased for breeding purposes and is qualified_property or 50-percent bonus_depreciation property is subject_to the additional first year depreciation deduction provided by sec_168 provided the increase in basis occurs before date postf-113380-05 example a simplified example may help to illustrate the foregoing principles assume that a taxpayer places a breeder animal into service in year and this breeder animal is percent bonus_depreciation property the depreciation for the breeder animal is determined under sec_168 by using a 3-year recovery_period the declining balance method and a half-year_convention all preproductive costs incurred between the breeding of the breeder animal and the birth of the yield are allocated entirely to the breeder animal the taxpayer incurs dollar_figure of preparatory costs and preproductive_period costs with respect to the breeder animal in year the taxpayer incurs dollar_figure of preproductive_period costs with respect to the breeder animal in year the breeder animal gives birth to its first yield in year the tax consequences are as follows in year dollar_figure of preparatory and preproductive_period costs are incurred and are capitalized into the basis of the breeder animal beginning with its placed_in_service_date the breeder animal is subject_to an allowance for depreciation under sec_168 dollar_figure of additional first year bonus_depreciation and dollar_figure of regular depreciation are accrued on the breeder animal the dollar_figure of depreciation is capitalized into the breeder animal in year as a preproductive cost of the breeder animal and becomes part of the depreciable basis of the breeder animal for year because of the depreciation that accrued in year but is capitalized into the breeder animal as a preproductive_period cost depreciation in year must be calculated from a depreciable basis that is restated to reflect the capitalized depreciation accrued in year the basis of the breeder animal in year is restated to include i its adjusted_basis at the end of year dollar_figure ii the regular and bonus_depreciation dollar_figure and dollar_figure that was accrued and capitalized into the basis of the breeder animal in year and iii the preproductive_period costs dollar_figure incurred in year and capitalized into the breeder animal postf-113380-05 depreciation expense 1st year cost analysis ppe incurred in year bonus_depreciation allowable adjusted_basis less bonus for regular depreciation depreciation_rate yr sec_150 db hy convention 1st year regular depreciation allowable 2nd year cost analysis restated basis yr adjusted_basis eoy yr bonus_depreciation capitalized under sec_263a yr regular depreciation capitalized under sec_263a ppe incurred in year restated basis in 2nd year yr depreciation allowable 3rd year cost analysis yr adjusted_basis eoy yr depreciation allowable 4th year cost analysis yr adjusted_basis eoy yr depreciation allowable_depreciation allowable on breeder depreciation capitalized into breeder under sec_263a total depreciation expense allowed per year capitalizable into yields of breeder sec_168 optional table rates for yr recovery_period db hyc rate x original cost - bonus_depreciation sec_168 rates for yr remaining recovery_period db hyc switching to sl in year rate x adjusted_basis at beginning of year or as applicable_year year year year dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure postf-113380-05 case development hazards and other considerations with respect to the additional first year depreciation deduction there are two critical dates--the acquisition_date and the placed-in-service date generally depreciable_property is qualified_property and therefore subject_to the 30-percent additional first year depreciation if the property is acquired after date and before date and placed_in_service before date assuming all other requirements of sec_168 and sec_1_168_k_-1 are met generally depreciable_property is 50-percent bonus_depreciation property and therefore subject_to the 50-percent additional first year depreciation if the property is acquired after date and before date and placed_in_service before date assuming all other requirements of sec_168 and sec_1_168_k_-1 are met thus the critical dates for determining if the property is eligible for the additional first year depreciation deduction are the property’s acquisition_date for example the property must be acquired after date for the percent additional first year depreciation deduction and the property’s placed-in-service date that is the property must be placed_in_service before date this placed-in-service date is determined without taking into account any applicable convention --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------- this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call -------------------- if you have any further questions
